Citation Nr: 1725744	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to July 1995. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, granted service connection for a bipolar disorder and assigned a noncompensable evaluation, effective May 29, 2008.  The Veteran perfected a timely appeal as to the noncompensable rating assigned to his bipolar disorder by that decision. 

In September 2011, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  This matter was remanded in August 2012, March 2015, and July 2016 for additional development.  In February 2017, the Veteran waived RO review of additionally submitted evidence.  

FINDINGS OF FACT

1. The Veteran's service-connected bipolar disorder more nearly approximates occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.

2. The baseline level of severity of the Veteran's service-connected bipolar disorder prior to aggravation by his service-connected disabilities is determined to equate to a noncompensable disability rating.


CONCLUSION OF LAW

The criteria for an initial higher rating of 70 percent for bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9432 (2015).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal arises from disagreement with the initial evaluation following the grant of service connection for bipolar disorder.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings in a letter sent to the Veteran in June 2008, prior to the initial adjudication in June 2010.  

All identified and available authorized records relevant to the matter, to include lay evidence, service treatment records, post-service treatment records, and examinations have been requested or obtained.  Although the Veteran's representative in a June 2017 brief contended that there is a lack of compliance with the July 2016 Board remand directives as on the November 2016 VA examination the examiner did not use the DSM IV (Diagnostic and Statistical Manual of Mental Disorders) criteria, the Board finds that there has been substantial compliance with its remand directives as the examiner in a November 2016 opinion showed consideration of the DSM-IV-TR criteria in evaluating the Veteran's bipolar disorder.  Thus no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).  Moreover as will be discussed further below, the Veteran has contended that he is entitled to a 70 percent rating for his bipolar disorder, which is being granted herein.
 
VA has met all statutory and regulatory notice and duty to assist provisions.  The totality of the evidence, discussed further below, is fully adequate to decide the Veteran's claim.  The Veteran has not alleged additional prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bipolar disorder has been rated as noncompensable under 38 C.F.R. § 4.130, Diagnostic Codes 9432. Under these criteria, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. The next higher rating of 30 percent requires evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating for is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. 
§ 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. 

Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM.  

The Board notes that the newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  See 80 Fed. Reg. 14308 (March 19, 2015).  In the present case the DSM-IV is applicable as the Veteran's Form 9 Appeal was received in January 2011.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  This case involves assignment of GAF scores and those assignments are relevant to the Veteran's level of impairment due to his bipolar disorder.  

GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to him.  In this regard, his service-connected bipolar disorder has been rated under Diagnostic Code 9432.  38 C.F.R. § 4.130.  In the June 2010 rating decision the Veteran was granted service connection for bipolar disorder effective May 29, 2008 (the date the Veteran's claim was received).  The RO determined that the bipolar disorder was aggravated by the service-connected knee condition.  VA is required to grant service connection for the degree of aggravation of a nonservice-connected condition by a service-connected disability and to pay compensation for that level of disability attributable to such aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  In such a case, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310.  Here, the RO determined that the Veteran's initial baseline was 70 percent disabling.  While the RO determined that the Veteran's service-connected knee condition did aggravate his bipolar disorder, a noncompensable rating was assigned as the condition of severity did not meet the higher criteria needed for a compensable rating.  

The Board disagrees with that determination and finds, giving the Veteran the benefit of the doubt, that his baseline severity prior to aggravation to be more approximate to that of a noncompensable rating for the following reasons.  First, to the extent that the Veteran may have had psychiatric diagnoses other than bipolar disorder, the United States Court of Appeals for Veterans Claims (Court) has held that, when it is not possible to distinguish the effects of the nonservice-connected disorder from those of the service-connected disorder, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Second, the Veteran reported that his symptoms of depression started in 1999 after he learned that he would not be able to run anymore.  See February 2017 statement.  Third, service treatment records show that on examinations in January 1991, August 1993, and January 1995 the Veteran's psychiatric status was evaluated as normal.  Fourth, and of significant importance, in a May 2010 opinion, the VA examiner opined that the Veteran experienced diminished quality of life due to chronic knee pain causing his symptoms of bipolar disorder to result in clinically significant impairment in his occupational and social functioning.  The examiner noted that during a manic phase of the bipolar disorder the Veteran manifested excessive energy, irritability, and impulsive behavior.  The examiner explained that due to his problems with chronic pain the Veteran had a restricted range of activities that would provide a sense of reward or satisfaction which may have improved his mood.  Other contemporaneous evidence shows that the Veteran had delusions, visual hallucinations of being harmed or engaging in aggressive behavior, and very poor concentration.  See, e.g. VA treatment records dated in December 2007, January 2008, February 2008, September 2008, March 2009, and July 2009.  In resolving all reasonable doubt in favor of the Veteran, the Board finds that the baseline of severity of his bipolar disorder prior to the aggravation was zero percent.

It is also noteworthy that in November 2016 a VA examiner was unable to determine the baseline level of severity prior to aggravation or based on the earliest medical evidence following aggravation.  The examiner's rationale was based on the determination that the Veteran's bipolar disorder was not aggravated by his service-connected knee condition.  However, this opinion is of minimum probative value as the examiner focused on whether service connection for bipolar disorder should have been granted based on aggravation by the service-connected knee disorders, which is not the issue currently before the Board, instead of addressing the level of severity of the bipolar disorder prior to and after the aggravation.  Similarly, on VA examination in May 2015, the examiner opined that the Veteran did not have a diagnosis of a mental disorder.  However, the purpose of the examination was not to determine whether the Veteran met the criteria for a diagnosis of bipolar disorder but to evaluate the severity of the symptoms associated with the service-connected psychiatric disorder as the issue on appeal is an initial compensable rating for bipolar disorder.  Thus, the May 2015 VA examination is not probative regarding the level of severity of the bipolar disorder.  With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Now that the Board has found the Veteran's baseline severity as to his bipolar disorder is at zero percent, the Board now turns to the issue of what degree has the Veteran's bipolar disorder been aggravated to due to his service-connected left knee plica syndrome.

Based on the evidence above, the Board finds that the Veteran's bipolar disorder more nearly approximates a 70 percent disability rating for the entire period on appeal.  Deducting the pre-aggravation baseline level of severity (zero percent) from the current level of severity (70 percent), he is entitled to a 70 percent rating.

The Board is cognizant that VA treatment records show symptoms that are included in the criteria for ratings lower than 70 percent.  VA treatment records, to include records from February 2008 to October 2016 show the Veteran was alert and oriented to time, place, and person.  His speech was normal, memory essentially was intact, and GAF scores ranged from 51 percent to 70 percent.  The Board also acknowledges that on VA examinations in September 2008, October 2009, November 2010, and October 2012 similar symptoms were reported and the examiners opined that the Veteran did not have occupational and social impairment with deficiencies in most areas.  However after resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that the evidence of record more nearly approximates the criteria for a 70 percent rating.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It is the impact of the symptoms on occupational and social functioning that determines the rating.  The Board places high probative value on the evidence showing that the Veteran's bipolar disorder causes occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood, thereby warranting a 70 percent rating.  

On VA examination in September 2008, the Veteran reported that he shut his blinds at work and closed his door due to fear of being confronted.  He had no real relationships apart from his spouse and driving was frightening as he feared his vehicle would be crushed.  The examination shows he had persecutory delusions, problem with impulse control, obsessive ritualistic behavior, and auditory and visual hallucinations.  On VA examination in October 2009, he reported persistent hallucinations, spending sprees, obsessive ritualistic behavior, panic attacks while driving, suicidal thoughts without intention to act, irritability, and neglect of personal hygiene when depressed.  On VA examination in November 2010 visual and auditory hallucinations continued to be noted, including homicidal thoughts during hallucinations of being harmed.  Suicidal thoughts also were reported.  

In a letter in September 2012 the Veteran's treating VA doctor stated that the Veteran in the workplace has had extreme difficulty working due to obsessional rituals, impaired judgment, self-isolation, problems thinking and concentrating, near continuous panic attacks, and difficulty maintaining his personal hygiene.  The doctor noted that she has treated the Veteran since January 2008 and that the Veteran may be unable to continue working due to his bipolar disorder.  

On VA examination in October 2012 the examiner noted that the Veteran stated having suicidal thought in 2006 and his symptoms included panic attacks more than once a week, chronic sleep impairment, obsessional rituals which interfere with routine activities, and neglect of personal appearance and hygiene.  

On VA examination in November 2016, the examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that the Veteran currently lived with his wife of 12 years and due to his verbal outburst she slept in another room.  He also had episodes of overspending thousands of dollars that he did not have on irrelevant items.  He had a federal government job since 1998 and reported feeling overwhelmed at work with difficulties focusing.  He also was irritable and experienced hallucinations at work and had hyperverbal interactions with co-workers.  The examiner noted that the Veteran was previously diagnosed with anxiety disorder which ultimately changed to bipolar disorder.  

The examination shows that the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and persistent delusions or hallucinations.  The examiner reported that the Veteran's appearance was casual and appropriate, he was alert and oriented in all spheres, though process was unremarkable but thought content was preoccupied, there was no suicidal nor homicidal ideation, speech was normal, there were visual hallucinations, mood was depressed, and judgment was episodically poor.  While the examiner noted that the symptom profile was invalid due to over-reporting of symptoms, in light of the other evidence of record discussed above, which is consistent with the Veteran's reported symptoms on the November 2016 VA examination, the Board will resolve all reasonable doubt in favor of the Veteran and find that his reported symptoms are accurate.  

In an accompanying opinion in November 2016, the examiner indicated that the findings on the VA examination would be the same under the DSM-IV and DSM-V criteria and the Veteran's GAF score would be 49, which shows serious symptoms and functional impairment.  

VA medical records show that the Veteran was hospitalized in November 2011 and May 2012 for episodes of bipolar disorder, which included hallucinations.  VA treatment records in September 2016 show that the Veteran reported that he had recurring thoughts and images in his mind and has had compulsions to kill or harm that lasted a few minutes, however he has never been aggressive towards anyone nor towards himself.  Other VA treatment records during the entire appeal period are essentially cumulative of the findings in the examination reports and treatment records discussed above.  See, e.g., VA treatment records dated in July 2009, September 2009, August 2010, and August 2011.  

Thus, the Board finds that the Veteran has had symptoms contemplated in the criteria for 70 percent rating that have caused occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood.  Resolving all doubt in his favor, the evidence supports the assignment of a 70 percent rating for bipolar disorder for the entire appeal period.  

Consideration has been given to the lay evidence of record.  The Veteran is competent to report his symptoms, and he has submitted credible statements as to his symptoms.  In July 2015 the Veteran requested a 70 percent rating for his bipolar disorder, stating all aspects of his life, including family and work were affected on a daily basis.  As the Veteran expressed satisfaction with a 70 percent rating being assigned, this decision granting a 70 percent rating represents a full grant of the benefit sought on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that while an appellant is presumed to be seeking the maximum benefit under the law, the appellant can choose to limit the appeal to a lesser benefit).  It is also noteworthy that neither the lay nor medical evidence of record discussed above shows that the Veteran has had total occupational and social impairment as he has been working throughout the entire appeal period, which belies the notation of total impairment, and he has demonstrated the ability to maintain a relationship with his spouse.  He has not demonstrated symptoms such as grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Other Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate. There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111 (2008).  
The discussion above reflects that the symptoms of the Veteran's bipolar disorder are fully contemplated by the applicable rating criteria.  As shown above, the criteria include multiple psychiatric symptoms and encompassed the Veteran's psychiatric symptoms as shown in the VA examinations and treatment records.  There is neither evidence nor allegation of symptoms causing occupational and social impairment due to the Veteran's bipolar disorder that is not encompassed by the schedular rating assigned.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating of 70 percent for the service-connected bipolar disorder is granted, subject to the regulations governing the payment of monetary benefits.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


